Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-29, and 31 are rejected as being indefinite in scope.  
Claim 15 recites two instances of “at least one buffer” in lines 2 and 3.  It is unclear if it is the same “at least one” buffer, or there are two “at least one” buffers.  It is further unclear if the “buffers” in line 3 of the claim refers to both of the “at least one” buffers, or it implies that there are multiple buffers in a single instance of the “at least one buffer”.
Claim 26 recites “a buffer” in line 4, then “one buffer” in line 5, and “the buffers” in lines 5 and 7.  It is unclear how many buffers there are, how many, and which buffers, are in communication/associated with the queuing ports.  Furthermore, claim 26 recites “at least one queuing port”, and then reading and writing from/to “the queuing port”.  It is unclear if there are more than one queuing port, and which port of the “at least one queuing port” the operation is performed on.  In summary, it is unclear how many queueing ports there are, and how many buffers are communicating or associated with the queuing port or ports.
In regards to the above claims, examiner further notes that the phrase “at least one” does not preclude having just one.  Therefore, when the claim language also includes two or more, and seems to preclude having just one, the scope becomes unclear.
Allowable Subject Matter
Claims 1-3, 5, 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record disclose exchanging data between cores, while avoiding deadlocks when accessing shared memory to exchange data (see for example, US 20090307660 A1, Srinivasan).  However, prior art of record do not teach or suggest, inter alia, using the various pointers by a non-blocking contention management, including a head, tail, and busy pointer, to direct read and writes to the shared port and prevent blocking of the shared port.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181